Citation Nr: 0817053	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-35 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the lumbar spine.

2.  Entitlement to an initial compensable rating for a right 
bundle branch block.

3.  Entitlement to an initial compensable rating for 
residuals of fracture of the right great toe.

4.  Entitlement to service connection for residuals of 
fracture of the left great toe.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to April 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision by the RO.  By that 
decision, the RO, in pertinent part, granted service 
connection for degenerative joint disease of the lumbar 
spine, a right bundle branch block, and residuals of fracture 
of the right great toe; assigned evaluations therefor of 10, 
0, and 0 percent, respectively; and denied service connection 
for residuals of fracture of the left great toe.

When the veteran filed his formal application for benefits in 
August 2004, he indicated that he was seeking service 
connection for, among other things, high blood pressure and a 
disability of the right elbow.  Inasmuch as it does not 
appear that those issues have been adjudicated, they are 
referred to the RO for appropriate action.

In August 2005, the RO denied service connection for sleep 
apnea, to include as secondary to service-connected 
depression and generalized anxiety disorder with panic 
attacks.  Thereafter, in a substantive appeal dated in 
October 2005, the veteran stated, "I believe my sleep apnea 
is connected w/my [service-connected] heart condition."  
This matter is also referred to the RO.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.




REMAND

The veteran's claims file contains correspondence, but no 
clinical records, from three of his private care providers 
(Ray S. Koivunen, M.D.; Kim Mahler, DO; and Charles E. Newby, 
DC).  Because the clinical records could contain information 
relevant to the claims on appeal, efforts should be made to 
obtain them.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2007).

Evidence in the claims file shows that the veteran underwent 
X-ray of his lumbar spine and right foot at the VA Medical 
Center (VAMC) in Iron Mountain, Michigan in September 2004.  
Presently, the reports of those radiographs are not of 
record.  Additional development is therefore required.  See, 
e.g., Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
VA is charged with constructive notice of medical evidence in 
its possession).

The veteran underwent a VA examination of his low back in 
September 2004.  The evidence of record indicates that he has 
since been diagnosed with degenerative disc disease and 
complains of pain radiating into his right leg.  Inasmuch as 
it appears that his low back disability picture has changed 
since the time of the last VA examination, another 
examination is necessary.  See, e.g., 38 C.F.R. § 3.327(a) 
(2007) (re-examinations are generally required if evidence 
indicates that there has been a material change in a 
disability or that the current rating may be incorrect).

Under 38 C.F.R. § 4.104, Diagnostic Code 7105 (2007), a 30 
percent evaluation is warranted for atrioventricular block 
manifested by cardiac hypertrophy (enlargement of the heart).  
The record on appeal contains a radiographic report from Iron 
County Community Hospitals, Inc., dated in February 2004, 
indicating that the veteran has cardiomegaly (hypertrophy of 
the heart).  However, it is not entirely clear whether the 
cardiomegaly is related to the veteran's service-connected 
right bundle branch block.  This needs to be investigated.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5281 (2007), a 10 
percent evaluation is warranted for unilateral hallux valgus 
if the condition is so severe as to be equivalent to 
amputation of the great toe.  Although the record on appeal 
shows that the veteran has pain in his right great toe, and 
that his condition is manifested by rigidity and loss of 
mobility, it is not entirely clear from the record whether 
his service-connected disability is so severe as to be 
functionally equivalent to amputation.  This also needs to be 
investigated.

Thus far, the veteran has not been afforded an examination 
for purposes of obtaining an opinion as to whether he suffers 
from residuals of an in-service fracture of his great left 
toe.  This should be accomplished, inasmuch as his service 
medical records indicate that he suffered a fracture of the 
toe in 1970 and he complains of problems presently.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to provide releases for 
copies of any relevant records of treatment 
in the possession of Drs. Ray S. Koivunen, 
Kim Mahler, and Charles E. Newby and to 
identify, and provide releases for (where 
necessary), any other care provider who might 
possess new or additional evidence pertinent 
to the claims on appeal.  If the veteran 
provides adequate identifying information, 
and the necessary releases, assist him in 
obtaining the records identified, following 
the procedures set forth in 38 C.F.R. 
§ 3.159.  Any new or additional (i.e., non-
duplicative) evidence obtained should be 
associated with the claims file.

2.  Obtain copies of any relevant 
radiographic reports prepared at the VAMC in 
Iron Mountain, Michigan in September 2004, 
following the procedures set forth in 
38 C.F.R. § 3.159.  The evidence obtained 
should be associated with the claims file.

3.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for VA orthopedic and neurological 
examinations for purposes of assessing the 
severity of the service-connected disability 
of his lumbar spine.  The examiner(s) should 
review the claims file in connection with the 
examinations, and all tests, studies, and 
evaluations deemed necessary should be 
conducted:

a.  The neurological portion of the 
examination report should contain an 
opinion with respect to whether the 
veteran has intervertebral disc sydrome 
and, if so, whether it is at least as 
likely as not (i.e., whether it is 50 
percent or more probable) that the 
condition can be attributed to service 
or an already service-connected 
disability.  (In rendering an opinion 
on this matter, the examiner should 
discuss the significance, if any, of an 
October 1981 (in-service) X-ray that 
was interpreted to reveal narrowing of 
the disc space at L5-S1.)

b.  If it is the neurological 
examiner's opinion that the veteran has 
intervertebral disc syndrome, and that 
the condition is at least as likely as 
not attributable to service or an 
already service-connected disability, 
the examiner should identify with 
specificity the precise nerve or nerves 
of the lower extremities that are 
affected, or seemingly affected, by 
intervertebral disc syndrome.  For each 
affected nerve, the examiner should 
indicate, with respect to each lower 
extremity, whether the impairment is 
best characterized as neuritis, 
neuralgia, or paralysis.  The examiner 
should describe the severity of the 
neurologic symptoms (i.e., whether any 
noted neuritis, neuralgia, or 
incomplete paralysis is mild, moderate, 
or severe), and should indicate whether 
the identified neurologic impairment is 
manifested by symptoms such as loss of 
reflexes, muscle atrophy, or sensory 
disturbances; whether there is pain 
and, if so, whether it is dull and 
intermittent or constant and 
occasionally excruciating; whether 
active movement of muscles below the 
knee is possible; whether flexion of 
the knee is weakened by neurological 
impairment; whether the foot dangles 
and drops, and whether it can be 
dorsiflexed, plantar flexed, and 
abducted; whether adduction or eversion 
of the foot is weakened or impossible; 
whether the first phalanges of the toes 
are drooped; whether the proximal 
phalanges of the toes can be extended 
(dorsal flexion); whether the toes can 
be flexed and separated; whether there 
is paralysis of all muscles in the 
sole; and whether anesthesia covers the 
entire dorsum of the foot and toes.  
The frequency and duration of 
exacerbations requiring prescribed bed 
rest should also be described.

c.  The orthopedic portion of the 
examination report should contain the 
results of range of motion studies for 
the lumbar spine.  The examiner should 
first record the range of motion 
observed on clinical evaluation, in 
terms of degrees of extension, forward 
flexion, left and right lateral 
flexion, and left and right rotation.  
If there is clinical evidence of pain 
on motion, the examiner should indicate 
the degree of flexion, extension, 
and/or rotation at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical 
history, the examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences 
functional impairments such as 
weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, and should, with 
respect to each plane of motion tested, 
portray these factors in terms of 
degrees of additional loss in range of 
motion (beyond that which is 
demonstrated clinically).  If the 
veteran has range-of-motion deficits 
that are unrelated to service or an 
already service-connected disability, 
the examiner should state that in the 
report of the examination, and should 
offer an opinion as to which of the 
noted deficits, if any, are at least as 
likely as not (i.e., are 50 percent or 
more likely) due to service or an 
already service-connected disability, 
and which are more likely attributable 
to other causes.

A complete rationale for all opinions should 
be provided.

4.  Arrange to have the veteran scheduled for 
a VA cardiology examination.  The examiner 
should review the claims file in connection 
with the examination.  Exercise testing 
should be conducted, if feasible.  The 
examiner should indicate whether dyspnea, 
fatigue, angina, dizziness, or syncope are 
produced at workloads of (1) three or less 
metabolic equivalents (METs), (2) greater 
than three, but no greater than five METs, 
(3) greater than five, but no greater than 
seven METs, (4) greater than seven, but no 
greater than ten METs, or (5) greater than 
ten METs.  If a laboratory determination of 
METs by exercise testing cannot be done for 
medical reasons, the examiner should provide 
an estimate of the level of activity 
(expressed in METs and supported by specific 
examples, such as slow stair climbing or 
shoveling snow) that results in dyspnea, 
fatigue, angina, dizziness, or syncope.  The 
examiner should indicate whether the 
veteran's cardiac condition requires 
continuous medication or a pacemaker; whether 
there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, 
echocardiogram, or X-ray; whether there is 
evidence of chronic congestive heart failure; 
whether there is evidence of acute congestive 
heart failure within the last year and, if 
so, whether there was more than one episode; 
and whether there is any left ventricular 
dysfunction and, if so, whether the ejection 
fraction is (1) less than 30 percent, (2) 30 
to 50 percent, or (3) more than 50 percent.  
If the veteran has cardiac symptoms or 
manifestations that are unrelated to his 
service-connected disability (right bundle 
branch block), the examiner should state that 
in the report of the examination, and should 
offer an opinion as to which of the noted 
deficits, if any, are at least as likely as 
not (i.e., are 50 percent or more likely) due 
to the service-connected disability, and 
which are more likely attributable to other 
causes.  The examiner should specifically 
indicate whether it is at least as likely as 
not that any noted cardiomegaly (including 
that noted in February 2004) can be 
attributed to the veteran's service-connected 
right bundle branch block.  A complete 
rationale for all opinions should be 
provided.

5.  Arrange to have the veteran scheduled for 
an examination of his right foot.  After 
reviewing the claims file, examining the 
veteran, and performing any testing deemed 
necessary, the examiner should provide a full 
description of the current functional 
impairment, if any, attributable to the 
fracture of the right great toe for which the 
veteran is service connected.  As part of the 
evaluation, the examiner should describe the 
extent to which the veteran experiences 
service-related functional impairments such 
as weakness, excess fatigability, 
incoordination, or pain due to repeated use 
or flare-ups, and should offer an opinion, 
based on his or her best medical judgment, as 
to whether the in-service fracture of the 
right great toe has resulted in an overall 
disability picture that is functionally 
equivalent to amputation of the great toe.  A 
complete rationale should be provided.

6.  Arrange to have the veteran scheduled for 
an examination of his left foot.  After 
reviewing the claims file, examining the 
veteran, and performing any testing deemed 
necessary, the examiner should indicate 
whether the veteran currently suffers from 
any functional deficits of the left great toe 
and, if so, should offer an opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that any of the deficits identified 
can be attributed to the left great toe 
fracture the veteran sustained in service in 
1970.  A complete rationale should be 
provided.

7.  Thereafter, take adjudicatory action on 
the claims here in question.  In so doing, 
consider whether "staged" ratings are 
warranted, pursuant to Fenderson v. West, 
12 Vet. App. 119 (1999).  If any benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.  The SSOC should 
contain, among other things, a summary of, 
and citation to, 38 C.F.R. §§ 4.59, 4.71a 
(Diagnostic Code 5243), 4.100, 4.123, 4.124, 
and any additional diagnostic codes in 
38 C.F.R. § 4.124a deemed applicable.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

